A motion for new trial was pending in the superior court. A motion was made by respondents to dismiss it, and on the motion being overruled, respondents excepted, and the Supreme Court, at the September term, 1883, reversed the judgment below, and held that it should have been dismissed. The remitter was returned to the court below and made the judgment of that court. After the refusal to dismiss the motion for new trial, the judge overruled it, and movants excepted. This case was entered on .the docket of the Supreme Court for the February term, 188-1. When called, it was dismissed, on motion, on the ground that the ruling at the last term finally disposed of the case.Writ of error dismissed,